IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                  No. 98-60318
                                Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

ISAAC COLEMAN, also known as Ike,

                                                 Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                              (97-CR-150)
                         --------------------

                                January 21, 2000

Before POLITZ, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Isaac Coleman argues that because (1) he

was   not   aware   that   he   was   being   stopped   by   law   enforcement

officials and (2) he did not assault the officers with the intent

to create a substantial risk of harm to them, the district court

erred at sentencing in increasing his offense level pursuant to

U.S.S.G. § 3A1.2(b).

      The preponderance of the evidence presented at sentencing and

in the presentence report (PSR) reflects that Coleman was stopped

by officers wearing clothing identifying them as policemen and that

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the officers made their official status known to Coleman as they

approached his vehicle. Additionally, Coleman’s subsequent conduct

of abandoning his vehicle and not reporting the incident to the

police further indicated that he was aware that he was being

pursued by law enforcement officers.

     The preponderance of the evidence also reflects that Coleman

struck one of the officers causing him injury, and that Coleman

recklessly operated his vehicle in a manner which subjected all the

officers present to a substantial risk of bodily harm.                     See §

3A1.2, comment. (n.5, n.6). The district court’s imposition of the

enhancement under § 3A1.2(b) was a correct application of the

guidelines and its factual findings were not clearly erroneous.

See United States v. Montoya-Ortiz, 7 F.3d 1171, 1179 (5th Cir.

1993).

     Coleman     also    argues   that      the   district    court    erred    in

increasing   his      offense   level    pursuant    to   §   2D1.1(b)(1)      for

possession of a weapon.         The preponderance of the evidence shows

that the weapon was found in Coleman’s bedroom in the house where

he had conducted a drug transaction with a confidential informant.

Also, large amounts of drugs and drug paraphernalia were found in

the house. The cash given to Coleman by the confidential informant

was discovered in close proximity to the gun.             The evidence did not

reflect   that   it     was   clearly   improbable    that    the     weapon   was

connected to the drug-trafficking offense.            The district court was

correct in making the adjustment under § 2D1.1(b)(1).                      See §




                                        2
2D1.1(b)(1), comment. (n.3); United States v. Mitchell, 31 F.3d
271, 277 (5th Cir. 1994).

      Coleman further argues that the district court plainly erred

at   sentencing   in    determining   the   amount   and   type   of   drugs

attributable to him.      Coleman did not make these objections in the

district court and, thus, this issue is subject to review for plain

error only.   United States v. Calverley, 37 F.3d 160, 162 (5th Cir.

1994) (en banc).       As this is a challenge to the district court’s

factual findings and the sentence imposed on Coleman was within the

statutory range, his claim does not rise to the level of plain

error.   See Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th

Cir. 1995).

      Finally, Coleman argues that the district court plainly erred

in failing to advise him at the time of his guilty plea that he was

subject to an enhanced sentence under the guidelines. The district

court advised Coleman of the mandatory minimum and the maximum

penalty that he could receive.        Coleman was also advised that the

Sentencing Guidelines would be considered at sentencing.                 The

district court’s advice was sufficient under Fed. R. Crim. P. 11

and did not constitute plain error.

      Coleman’s conviction and sentence are

AFFIRMED.




                                      3